Citation Nr: 9904251	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to education assistance benefits under Chapter 
1606, Title 10, United States Code (formerly Chapter 106).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1974 to April 
1984, from July 1984 to October 1984, and from September 1990 
to August 1991.  The veteran also served in the United Air 
Force Selected Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in December 1993.  The statement of the case was 
sent to the veteran in January 1994.  The substantive appeal 
was received in March 1994.  In March 1996 and April 1998, 
the Board remanded this case to the RO for further 
development.


FINDINGS OF FACT

1.  In February 1985, the veteran applied for 38 U.S.C. 
Chapter 34 (Chapter 34) educational assistance benefits.  

2.  In March 1985, the veteran was notified by the RO that he 
had been awarded entitlement to Chapter 34 benefits.  The 
veteran was informed that he had 45 months of entitlement and 
until January 1, 1990 to exhaust his Chapter 34 education 
assistance benefits; the veteran thereafter utilized Chapter 
34 educational assistance benefits.  

3.  In September 1989, the veteran submitted a VA Form 22-
1999, Enrollment Certification, for a course at the New 
Jersey Institute of Technology from September 1, 1989 to 
December 12, 1989.  

4.  In an October 1989 letter, the veteran was approved for 
this course, but was informed that as of December 12, 1989, 
his remaining entitlement to Chapter 34 educational 
assistance benefits would be zero months and 15 days; he was 
advised that the law did not permit payment after December 
31, 1989.  

5.  In February 1990, the veteran applied for educational 
assistance benefits under Chapter 1606 (formerly Chapter 106) 
and submitted a VA Form 22-1999, Enrollment Certification, 
for a course at the New Jersey Institute of Technology from 
January 16, 1990 to May 1, 1990.  

6.  In February 1990, the RO informed the veteran that he was 
awarded 3 months and 15 days of Chapter 1606 (formerly 
Chapter 106) educational assistance benefits to be used prior 
to November 16, 1996 toward the course at the New Jersey 
Institute of Technology from January 16, 1990 to May 1, 1990.  

7.  In March 1990, the veteran was notified that his 
educational assistance benefits would be terminated effective 
from April 30, 1990, and that his remaining entitlement to 
Chapter 1606 (formerly Chapter 106) educational assistance 
benefits was zero.  

8.  In September 1993, the veteran submitted an application 
for Chapter 1606 (formerly Chapter 106) educational 
assistance benefits for payment for a course in Computer 
Aided Drafting at Hudson County Vocational Technical School.  



CONCLUSION OF LAW

The veteran is limited to a total of 48 months of combined 
educational assistance benefits under Chapters 34 and 1606 
(formerly Chapter 106). 38 U.S.C.A. § 3695(a) (West 1991); 38 
C.F.R. § 21.4020 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted entitlement to 
education assistance benefits under Chapter 1606, Title 10, 
United States Code (formerly Chapter 106, Title 10, United 
States Code) for payment for a course in Computer Aided 
Drafting at Hudson County Vocational Technical School.  

In February 1985, the veteran applied for Chapter 34 
educational assistance benefits.  In March 1985, he was 
notified by the RO that he had been awarded entitlement to 
Chapter 34 benefits.  The veteran was informed that he had 45 
months of entitlement and until January 1, 1990 to exhaust 
his Chapter 34 education assistance benefits.  The veteran 
thereafter regularly utilized his Chapter 34 educational 
assistance benefits.  In September 1989, the veteran 
submitted a VA Form 22-1999, Enrollment Certification, for a 
course at the New Jersey Institute of Technology from 
September 1, 1989 to December 12, 1989.  In an October 1989 
letter, the veteran was approved for this course, but 
informed that as of December 12, 1989, his remaining 
entitlement to Chapter 34 educational assistance benefits 
would be zero months and 15 days.  He was advised that the 
law did not permit payment after December 31, 1989.  

As of January 1, 1990, the veteran had been paid for 44 
months and 15 days of Chapter 34 educational assistance 
benefits.  In February 1990, the veteran applied for 
educational assistance benefits under Chapter 1606 (formerly 
Chapter 106)  He submitted a VA Form 22-1999, Enrollment 
Certification, for a course at the New Jersey Institute of 
Technology from January 16, 1990 to May 1, 1990.  In February 
1990, the RO informed the veteran that he was awarded 3 
months and 15 days of Chapter 1606 (formerly Chapter 106) 
educational assistance benefits to be used prior to November 
16, 1996.  The veteran was approved for such benefits for the 
course at the New Jersey Institute of Technology from January 
16, 1990 to May 1, 1990.  In March 1990, the veteran was 
notified that his educational assistance benefits would be 
terminated effective from April 30, 1990, and that his 
remaining entitlement to Chapter 1606 (formerly Chapter 106) 
educational assistance benefits was zero.  

In September 1993, the veteran submitted an application for 
Chapter 1606 (formerly Chapter 106) educational assistance 
benefits for payment for a course in Computer Aided Drafting 
at Hudson County Vocational Technical School.  In November 
1993, the RO denied the veteran's claim for benefits on the 
basis that Hudson County Vocational Technical School was not 
approved for VA educational assistance benefits.  The veteran 
appealed that determination.  Thereafter, the RO received 
information showing that Hudson County Vocational Technical 
School had been approved, but the course in Computer Aided 
Drafting was not approved.  

In April 1996, the RO sent the veteran a letter which 
informed him that the aggregate period for which any person 
may receive educational assistance benefits under Chapters 34 
and 1606 (formerly Chapter 106) may not exceed 48 months and 
that he had exhausted all of his benefits.  The veteran was 
later advised that although Hudson County Vocational 
Technical School and certain courses at that institution had 
been retroactively approved for VA educational assistance 
benefits, the veteran had not submitted an enrollment 
certification for one of the approved courses.  

As set forth above, the veteran has been provided conflicting 
information regarding the reasons and bases for the denial of 
his claim.  The veteran was originally informed that Hudson 
County Vocational Technical School was not approved for VA 
educational assistance benefits.  He was then informed that 
he had exhausted all of his educational assistance benefits.  
Thereafter, the veteran was notified that although Hudson 
County Vocational Technical School and certain courses at 
that institution had been retroactively approved for VA 
educational assistance benefits, the veteran had not 
submitted an enrollment certification for one of the approved 
courses.  

At the outset, the Board notes that in the event that an 
eligible veteran exhausts all of his educational assistance 
benefits, the veteran would not be eligible for further 
educational assistance benefits under Chapter 1606 (formerly 
Chapter 106).  In this case, the record reflects that the 
veteran utilized in full his VA educational benefits under VA 
law and regulations.  Specifically, pertinent VA law and 
regulations indicate that the aggregate period for which any 
person may receive educational assistance benefits under 
Chapters 34 and 1606 (formerly Chapter 106) may not exceed 48 
months (or the part-time equivalent thereof).  38 U.S.C.A. § 
3695(a) (West 1991); 38 C.F.R. § 21.4020 (1998).  

While the Board understands that the veteran is interested in 
pursuing further educational opportunities, the Board must 
nevertheless apply the law as passed by the Congress.  That 
law specifies that the veteran is entitled to no more than 48 
months of educational assistance benefits under the laws 
listed in 38 C.F.R. § 21.4020.  As the veteran may not use 
more than 48 months of educational assistance benefits, there 
is no legal basis for an award of any additional education 
benefits.  38 U.S.C.A. § 3695(a) (West 1991); 38 C.F.R. § 
21.4020 (1998).  Since the law is dispositive, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

